United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Beth Foerster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1461
Issued: November 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated December 11, 2006, which denied appellant’s traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of appellant’s claim.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On July 10, 2001 appellant, then a 39-year-old nursing assistant filed a claim that he
sustained a traumatic injury when “p[atien]t had leg caught in [Sertalift] and when I tried to get
his leg to straighten [I] hurt [my] right shoulder, neck, arm from strain of p[atien]t’s weight.” He
submitted numerous medical documents. In a July 11, 2001 employee health visit note,
Dr. David Barry, M.D., noted that appellant stated that he used his left forearm as a device to
place under the patient’s thigh to support his placement in the bed requiring a shove from

appellant’s shoulder. He also noted that appellant was still being treated medically for residual
back, neck and shoulder problems from his motor vehicle accident in 2000. An August 21, 2001
magnetic resonance imaging (MRI) scan revealed degenerative spondylitic changes beginning at
C3-4 through C6-7 with no evidence of disc herniation.
On December 31, 2001 the Office denied appellant’s claim on the grounds that the
medical evidence was insufficient as it did not contain a detailed medical narrative. On
December 13, 2001 appellant requested an oral hearing. The oral hearing was held on
May 20, 2002.1 Additional documentation was submitted by appellant after the hearing. In a
June 4, 2002 letter, Dr. Sergio Delgado, M.D., stated that appellant was injured when a patient
fell forward onto him while he was in a kneeling position pinning him with most of the weight
carried on his upper torso and neck region. He concluded that appellant’s work injury
aggravated his cervical condition. In a January 4, 2002 letter, Dr. Kimball Stacey, Boardcertified in internal medicine, noted that appellant was injured at work when a patient fell on
him. Appellant had neck surgery with a fusion plate put in his neck on July 31, 2002.
In an August 23, 2002 decision, the hearing representative denied appellant’s claim on
the grounds that the medical opinion submitted was based on an exaggerated and inaccurate
history of injury and therefore of little probative value to establish causal relationship. The
hearing representative found it was “probable that the patient started to slip from the lift and
[appellant] used his right arm and shoulder to shove him onto the bed.”
On January 6, 2003 appellant requested reconsideration. In support of his request,
appellant submitted a September 24, 2002 report in which Dr. Delgado opined that the new
history proposed would still be a factor in producing cervical radiculopathy. Dr. Delgado
identified the most important factor to demonstrate causation was that there was no evidence of
cervical radiculopathy prior to the injury.
On March 14, 2003 the Office denied modification of the prior decisions on the grounds
that the medical evidence was insufficient to establish that appellant’s condition was related to
his injury. When assessing the medical evidence the Office identified the date of the MRI scan
report as June 21, 2001. On March 12, 2004 appellant requested reconsideration based on a
factual error made by the Office in identifying the date of the MRI scan as June 21, 2001 when it
was established at the oral hearing that the date of the MRI scan was August 21, 2001. In a
June 10, 2004 merit decision, the Office denied modification of the prior decisions on the
grounds that the date of the MRI scan would not change the basis for the prior decisions.
On June 8, 2005 appellant requested reconsideration and submitted a May 11, 2005 letter
from Dr. Delgado. In his letter, Dr. Delgado opined that regardless of the history it appeared that
the injury was sustained during appellant’s work activities. He also stated that in view of the
new history his opinion was that the events may have aggravated appellant’s preexisting
condition.

1

The Board notes that on August 19, 2002 the hearing representative contacted Agnes Burns, a witness, by
telephone outside the presence of appellant and not under oath. The Board strongly discourages all ex parte
communication.

2

On August 25, 2005 the Office issued a merit decision denying modification of the prior
decision on the grounds that Dr. Delgado’s opinion was not based on the historical record. On
February 3, 2006 appellant requested reconsideration. In support he submitted two reports dated
January 11 and 24, 2006 from Dr. Lynn Curtis, Board-certified in physical medicine and
rehabilitation. In the January 11, 2006 report, Dr. Curtis stated as the factual history that the
patient fell forward onto appellant’s upper neck and back and then appellant pushed the patient
with his neck and right shoulder back onto the bed. She opined that appellant had an injury
which aggravated the spondylosis of his neck and caused cervical radiculopathy. Dr. Curtis also
opined that subsequent to his fall appellant had numbness and weakness and changes in his MRI
scan and therefore the complaints were a direct result of his injury and appellant was totally
disabled. In the January 24, 2006 report, she stated that he integrated the accepted history from
the Office into his report but also included appellant’s version of the incident, that the patient
was falling from the lift and he had to use his body to lift the patient back onto the bed.
Dr. Curtis stated that “appellant’s medical condition deteriorated due to the fact that he had to
use axial (his back, spine, legs) mechanism to get the patient’s body weight back into bed.” She
also opined that the force applied to appellant’s body, including his neck caused the spinal and
neurologic deterioration.
On April 6, 2006 the Office denied modification of the prior decisions on the grounds
that the actual history differed from the history of injury related in Dr. Curtis’ reports. On
August 9, 2006 appellant requested reconsideration and submitted a July 24, 2006 report from
Dr. Curtis. In the report, Dr. Curtis stated that the mechanism of the injury to appellant was the
same as he had to support the weight of the patient with his neck and back. She opined that if the
incident had not occurred then appellant would have continued his usual work activities and not
deteriorated as he was able to perform activities before the incident and not afterwards.
Dr. Curtis described appellant as “status post lifting injury with compression/dead weight injury
from a fall-incident of a patient onto appellant’s neck and back.”
On December 11, 2006 the Office denied modification on the grounds that appellant did
not establish fact of injury. The Office noted that the factual evidence did not support that the
patient fell on appellant’s neck and back therefore Dr. Curtis’ report was based on an inaccurate
history of the employment injury and failed to establish that appellant’s conditions are causally
related to the work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant claimed that he injured his right shoulder, arm and neck in the performance of
duty on July 10, 2001. The Office, in its August 23, 2002 decision, accepted that appellant used
his forearm to prevent the patient from falling and used his shoulder to shove the patient onto the
bed. The medical evidence does not establish that appellant’s conditions are related to the
employment incident.
Some of the medical evidence is based on an inaccurate factual history of the incident.
The only accepted history is that appellant used his right arm to stop the patient from falling and
used his shoulder to shove the patient onto the bed. The history provided in many of the medical
reports was that the patient fell onto appellant who had to use his neck and back to lift the patient
back onto the bed. It is well established that medical reports must be based on a complete and
accurate factual and medical background and that medical opinions based on an incomplete or
inaccurate history are of diminished probative value.7 Therefore the medical reports with an
inaccurate factual history have no probative value to establish causal relationship.
Several medical reports did contain accurate factual histories. In his September 24, 2002
report, Dr. Delgado stated that the new history was still a factor of appellant’s condition.
However, Dr. Delgado’s rationale for the causal relationship was that appellant had no symptoms
of cervical radiculopathy before the injury and did afterwards. The Board has held that an
opinion that a condition is causally related because the employee was asymptomatic before the
injury is insufficient, without sufficient rationale, to establish causal relationship.8 Therefore,
Dr. Delgado’s opinion is of limited probative value as it lacks sufficient rationale to support his
conclusions. In his May 11, 2005 report, Dr. Delgado stated that considering the new history the
events of July 10, 2001 may have aggravated appellant’s preexisting condition. Whether or not
something may have caused a condition is not a definitive opinion. The Board has held that
4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term traumatic injury, see 20 C.F.R. § 10.5(ee). For a definition of the term
occupational disease or illness, see 20 C.F.R. § 10.5(g).
7

James R. Taylor, 56 ECAB ___ (Docket No. 05-135, issued May 13, 2005).

8

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

4

medical opinions that are speculative or equivocal in character are of diminished probative
value9 therefore Dr. Delgado’s opinion is of limited probative value.
In her July 24, 2006 report, Dr. Curtis’ statement of factual history identified the accepted
facts, however, she also included that the mechanism of injury to appellant was still the same as
appellant had to support the weight of the patient with his neck and back. The Office did not
accept that appellant was supporting the patient with his neck and back. The Office accepted
that appellant used his right shoulder and arm to shove the patient. The additional facts of
appellant supporting the patient with his neck and back are inaccurate. Dr. Curtis later identified
appellant as “status post lifting injury with compression/dead weight injury from a fall-incident
of a patient on appellant’s neck and back.” Again, the Office never accepted that the patient fell
onto appellant’s neck or back nor did they accept that appellant was lifting the patient therefore
these factual histories are inaccurate.
Dr. Curtis’ medical opinion lacks the requisite medical rationale. Her sole reasoning as
to how the incident caused appellant’s condition was that appellant could perform activities
before the incident occurred and deteriorated afterwards. Dr. Curtis offered an opinion without
any rationale as support apart from that had the incident had not occurred then appellant’s
condition would not have deteriorated. The Board has held that an opinion that a condition is
causally related because the employee was asymptomatic before the injury is insufficient,
without sufficient rationale, to establish causal relationship.10
Dr. Curtis did not explain how the incident made appellant’s condition worsen. She
stated that after the incident appellant’s arthritis worsened in his spine and neck root
compression. Dr. Curtis did not offer an opinion as to how appellant’s condition was affected by
the incident except to opine that if the incident had not occurred appellant’s arthritis would not
have worsened. The mere fact that a disease or condition manifests itself during a period of
employment is insufficient to establish a causal relationship.11 Additionally Dr. Curtis first
evaluated appellant many years after the incident therefore her report and subsequent medical
opinion need to contain a more substantial medical rationale to establish causal relationship
between the incident and appellant’s condition.12
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury in
the performance of duty.

9

Kathy A. Kelley, 55 ECAB 206 (2004).

10

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

12

Linda L. Mendenhall, 41 ECAB 532 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

